By an opinion filed herein November 25, *Page 809 
1932, we modified the final decree of dismissal of the bill of complaint so that the decree would be a decree of dismissal without prejudice. That course was pursued by us pursuant to the authority vested in the Supreme Court by Section 4637 C. G. L., 2918 R. G. S. (Section 4965 C. G. L., 3173 R. G. S.) to give such decree as the court below ought to have given, or as it may appear according to law.
The decree of dismissal without prejudice, which was entered by this Court in lieu of the precise decree appealed from, being such as would permit the filing of a new suit with the object of multifariousness of causes of action eliminated, we now enter the further order here, that upon the going down of the mandate, the complainants shall be permitted, within thirty days after the filing of same in the court below, to file an amended bill of such character as they may be advised is appropriate to present, in due form of equity procedure, any of the several causes for equitable relief attempted to be asserted by the original bill, the cause thereafter to be proceeded with in the court below as the law, equity and justice may demand. See Tallahassee Variety Works v. Brown, 106 Fla. 599, 144 Sou. Rep. 848, opinion filed November 4, 1932.
The petition for rehearing as to our decision heretofore rendered, is denied.
Petition for rehearing denied, with leave for further proceedings in accordance with original and supplementary opinions filed in this cause.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., concurs in the opinion and judgment. *Page 810